Exhibit 10.3

DECKERS OUTDOOR CORPORATION

RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER

2006 EQUITY INCENTIVE PLAN

LEVEL 2 AWARD

Name of Grantee:

Total Number of Stock Units Granted:

Grant Date:

 

Deckers Outdoor Corporation (the “Company”) has on the Grant Date specified
above (the “Grant Date”) granted to
                                                                 (“Grantee”), in
order to provide an incentive for Grantee to remain a Service Provider of the
Company and to exert added effort towards its growth and success, an award (the
“Award”) to receive that number of restricted stock units (the “Restricted Stock
Units”) indicated above, each Restricted Stock Unit representing the right to
receive one share of the Company’s Common Stock, $0.01 par value per share (the
“Common Stock”), subject to certain restrictions and on the terms and conditions
contained in this Award and the Deckers Outdoor Corporation 2006 Stock Incentive
Plan (the “Plan”).  Any terms not defined herein shall have the meaning set
forth in the Plan.


1.             RIGHTS OF THE GRANTEE WITH RESPECT TO THE RESTRICTED STOCK UNITS.


(A)           NO STOCKHOLDER RIGHTS.  THE GRANTEE SHALL HAVE NO RIGHTS AS A
STOCKHOLDER OF THE COMPANY UNTIL SHARES OF COMMON STOCK ARE ACTUALLY ISSUED TO
AND HELD OF RECORD BY THE GRANTEE.  THE RIGHTS OF GRANTEE WITH RESPECT TO THE
RESTRICTED STOCK UNITS SHALL REMAIN FORFEITABLE AT ALL TIMES PRIOR TO THE DATE
ON WHICH SUCH RIGHTS BECOME VESTED, AND THE RESTRICTIONS WITH RESPECT TO THE
RESTRICTED STOCK UNITS LAPSE, IN ACCORDANCE WITH SECTIONS 2, 3, OR 4 BELOW.


(B)           ADDITIONAL RESTRICTED STOCK UNITS.  AS LONG AS GRANTEE HOLDS
RESTRICTED STOCK UNITS GRANTED PURSUANT TO THIS AWARD, THE COMPANY SHALL CREDIT
TO GRANTEE, ON EACH DATE THAT THE COMPANY PAYS A CASH DIVIDEND TO HOLDERS OF
COMMON STOCK GENERALLY, AN ADDITIONAL NUMBER OF RESTRICTED STOCK UNITS
(“ADDITIONAL RESTRICTED STOCK UNITS”) EQUAL TO THE TOTAL NUMBER OF WHOLE
RESTRICTED STOCK UNITS AND ADDITIONAL RESTRICTED STOCK UNITS PREVIOUSLY CREDITED
TO GRANTEE UNDER THIS AWARD MULTIPLIED BY THE DOLLAR AMOUNT OF THE CASH DIVIDEND
PAID PER SHARE OF COMMON STOCK BY THE COMPANY ON SUCH DATE, DIVIDED BY THE FAIR
MARKET VALUE OF A SHARE OF COMMON STOCK ON SUCH DATE.  ANY FRACTIONAL RESTRICTED
STOCK UNIT RESULTING FROM SUCH CALCULATION SHALL BE INCLUDED IN THE ADDITIONAL
RESTRICTED STOCK UNITS.  A REPORT SHOWING THE NUMBER OF ADDITIONAL RESTRICTED
STOCK UNITS SO CREDITED SHALL BE SENT TO GRANTEE PERIODICALLY, AS DETERMINED BY
THE COMPANY.  THE ADDITIONAL RESTRICTED STOCK UNITS SO CREDITED SHALL BE SUBJECT
TO THE SAME TERMS AND CONDITIONS AS THE RESTRICTED STOCK UNITS TO WHICH SUCH
ADDITIONAL RESTRICTED STOCK UNITS RELATE AND THE ADDITIONAL RESTRICTED STOCK
UNITS SHALL BE FORFEITED IN THE EVENT THAT THE RESTRICTED STOCK UNITS WITH
RESPECT TO WHICH SUCH ADDITIONAL RESTRICTED STOCK UNITS WERE CREDITED ARE
FORFEITED.


--------------------------------------------------------------------------------



(C)           CONVERSION OF RESTRICTED STOCK UNITS; ISSUANCE OF COMMON STOCK. 
NO SHARES OF COMMON STOCK SHALL BE ISSUED TO GRANTEE PRIOR TO THE DATE ON WHICH
THE RESTRICTED STOCK UNITS VEST, AND THE RESTRICTIONS WITH RESPECT TO THE
RESTRICTED STOCK UNITS LAPSE, IN ACCORDANCE WITH SECTIONS 2, 3, OR 4 BELOW. 
NEITHER THIS SECTION 1(C) NOR ANY ACTION TAKEN PURSUANT TO OR IN ACCORDANCE WITH
THIS SECTION 1(C) SHALL BE CONSTRUED TO CREATE A TRUST OF ANY KIND.  AS SOON AS
PRACTICAL AFTER ANY RESTRICTED STOCK UNITS VEST PURSUANT TO SECTIONS 2, 3, OR 4
BELOW, THE COMPANY SHALL PROMPTLY CAUSE TO BE ISSUED AN EQUIVALENT NUMBER OF
SHARES OF COMMON STOCK, REGISTERED IN GRANTEE’S NAME OR IN THE NAME OF GRANTEE’S
LEGAL REPRESENTATIVES, BENEFICIARIES OR HEIRS, AS THE CASE MAY BE, IN PAYMENT OF
SUCH VESTED WHOLE RESTRICTED STOCK UNITS AND ANY ADDITIONAL RESTRICTED STOCK
UNITS.  SUCH PAYMENT SHALL BE SUBJECT TO THE TAX WITHHOLDING PROVISIONS OF
SECTION 7, AND SHALL BE IN COMPLETE SATISFACTION OF SUCH VESTED RESTRICTED STOCK
UNITS.  THE VALUE OF ANY FRACTIONAL RESTRICTED STOCK UNIT SHALL BE PAID IN CASH
AT THE TIME CERTIFICATES ARE DELIVERED TO GRANTEE IN PAYMENT OF THE RESTRICTED
STOCK UNITS AND ANY ADDITIONAL RESTRICTED STOCK UNITS.


2.             VESTING.  THE RESTRICTED STOCK UNITS SHALL VEST IN INSTALLMENTS,
AND THE RIGHT TO RECEIVE SHARES OF COMMON STOCK PURSUANT TO THE RESTRICTED STOCK
UNITS SHALL BE BASED UPON THE GRANTEE’S “CONTINUOUS SERVICE” (AS DEFINED BELOW)
TO THE COMPANY AND THE ACHIEVEMENT BY THE COMPANY OF THE PERFORMANCE MILESTONES
SET FORTH BELOW.  THE RESTRICTED STOCK UNITS SHALL VEST AS FOLLOWS:


(A)           IF THE COMPANY ACHIEVES ALL OF THE PERFORMANCE OBJECTIVES SET
FORTH ON EXHIBIT A ATTACHED HERETO FOR THE TWELVE MONTH PERIOD ENDING DECEMBER
31, 2015, THEN EIGHTY PERCENT (80%) OF THE RESTRICTED STOCK UNITS SHALL VEST
EFFECTIVE AS OF DECEMBER 31, 2015, PROVIDED THAT THE GRANTEE SHALL HAVE PROVIDED
CONTINUOUS SERVICE TO THE COMPANY THROUGH DECEMBER 31, 2015.


(B)           IF THE COMPANY ACHIEVES ALL OF THE PERFORMANCE OBJECTIVES SET
FORTH ON EXHIBIT A ATTACHED HERETO FOR THE TWELVE MONTH PERIOD ENDING DECEMBER
31, 2016, THEN ONE HUNDRED PERCENT (100%) OF THE REMAINING UNVESTED RESTRICTED
STOCK UNITS SHALL VEST EFFECTIVE AS OF DECEMBER 31, 2016, PROVIDED THAT THE
GRANTEE SHALL HAVE PROVIDED CONTINUOUS SERVICE TO THE COMPANY THROUGH DECEMBER
31, 2016.


(C)           NO ADDITIONAL RESTRICTED STOCK UNITS SHALL VEST AFTER THE DATE OF
TERMINATION OF OPTIONEE’S “CONTINUOUS SERVICE” (AS DEFINED BELOW).


(D)           AS USED HEREIN, THE TERM “CONTINUOUS SERVICE” MEANS (I) EMPLOYMENT
BY EITHER THE COMPANY OR ANY PARENT OR SUBSIDIARY CORPORATION OF THE COMPANY, OR
BY ANY SUCCESSOR ENTITY FOLLOWING A CHANGE IN CONTROL, WHICH IS UNINTERRUPTED
EXCEPT FOR VACATIONS, ILLNESS, OR LEAVES OF ABSENCE WHICH ARE APPROVED IN
WRITING BY THE COMPANY OR ANY OF SUCH OTHER EMPLOYER CORPORATIONS, IF
APPLICABLE, OR (II) SERVICE AS A MEMBER OF THE BOARD OF DIRECTORS OF THE COMPANY
UNTIL GRANTEE RESIGNS, IS REMOVED FROM OFFICE, OR GRANTEE’S TERM OF OFFICE
EXPIRES AND HE OR SHE IS NOT REELECTED.  THE GRANTEE’S CONTINUOUS SERVICE SHALL
NOT TERMINATE MERELY BECAUSE OF A CHANGE IN THE CAPACITY IN WHICH THE GRANTEE
RENDERS SERVICE TO THE COMPANY OR A CORPORATION OR SUBSIDIARY CORPORATION
DESCRIBED IN CLAUSE (I) ABOVE.  FOR EXAMPLE, A CHANGE IN THE GRANTEE’S STATUS
FROM AN EMPLOYEE TO A NON-EMPLOYEE DIRECTOR WILL NOT CONSTITUTE AN INTERRUPTION
OF THE GRANTEE’S CONTINUOUS SERVICE, PROVIDED THERE IS NO INTERRUPTION IN THE
GRANTEE’S PERFORMANCE OF SUCH SERVICES.  NOTWITHSTANDING THE FOREGOING, FOR ANY
EMPLOYEE OF A SUBSIDIARY OF THE COMPANY LOCATED OUTSIDE THE UNITED STATES, SUCH
EMPLOYEE’S CONTINUOUS SERVICE SHALL BE DEEMED TERMINATED UPON THE COMMENCEMENT
OF SUCH EMPLOYEE’S “GARDEN LEAVE PERIOD,” “NOTICE PERIOD,” OR OTHER SIMILAR
PERIOD

2


--------------------------------------------------------------------------------



WHERE SUCH EMPLOYEE IS BEING COMPENSATED BY SUCH SUBSIDIARY BUT NOT ACTIVELY
PROVIDING SERVICE TO SUCH SUBSIDIARY.


3.             VESTING UPON CHANGE IN CONTROL.


(A)           NOTWITHSTANDING SECTION 2 ABOVE, IF GRANTEE HOLDS RESTRICTIVE
STOCK UNITS AT THE TIME A CHANGE IN CONTROL OCCURS, AND EITHER (I) THE CHANGE IN
CONTROL IS NOT APPROVED BY A MAJORITY OF THE CONTINUING DIRECTORS (AS DEFINED
BELOW), OR (II) THE ACQUIRING OR SUCCESSOR ENTITY (OR PARENT THEREOF) DOES NOT
AGREE TO PROVIDE FOR THE CONTINUANCE OR ASSUMPTION OF THIS AGREEMENT OR THE
SUBSTITUTION FOR THIS AGREEMENT OF A NEW AGREEMENT OF COMPARABLE VALUE COVERING
SHARES OF A SUCCESSOR CORPORATION (“NEW INCENTIVES”), THEN ALL OF THE RESTRICTED
STOCK UNITS SHALL BECOME IMMEDIATELY AND UNCONDITIONALLY VESTED, AND THE
RESTRICTIONS WITH RESPECT TO ALL OF THE RESTRICTED STOCK UNITS SHALL LAPSE,
EFFECTIVE IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH CHANGE IN CONTROL.


(B)           NOTWITHSTANDING SUBSECTION 3(A) ABOVE, IF PURSUANT TO A CHANGE IN
CONTROL APPROVED BY A MAJORITY OF THE CONTINUING DIRECTORS, THE ACQUIRING OR
SUCCESSOR ENTITY (OR PARENT THEREOF) PROVIDES FOR THE CONTINUANCE OR ASSUMPTION
OF THIS AGREEMENT OR THE SUBSTITUTION FOR THIS AGREEMENT OF A NEW AGREEMENT OF
COMPARABLE VALUE COVERING NEW INCENTIVES, THEN VESTING OF THE RESTRICTED STOCK
UNITS SHALL NOT ACCELERATE IN CONNECTION WITH SUCH CHANGE IN CONTROL TO THE
EXTENT THIS AGREEMENT IS CONTINUED, ASSUMED OR SUBSTITUTED FOR NEW INCENTIVES;
PROVIDED, HOWEVER,


(I)            IF GRANTEE’S CONTINUOUS SERVICE IS TERMINATED WITHOUT CAUSE OR
PURSUANT TO A CONSTRUCTIVE TERMINATION (AS DEFINED BELOW) WITHIN 12 MONTHS
FOLLOWING SUCH CHANGE IN CONTROL, ALL RESTRICTED STOCK UNITS OR NEW INCENTIVES
SHALL VEST EFFECTIVE UPON SUCH TERMINATION; OR


(II)           IF, FOLLOWING A CHANGE IN CONTROL, GRANTEE SHALL HAVE PROVIDED
CONTINUOUS SERVICE THROUGH DECEMBER 31, 2015, THEN, WHETHER OR NOT THE
PERFORMANCE OBJECTIVES SET FORTH IN EXHIBIT A HAVE BEEN MET, 80% OF THE
RESTRICTED STOCK UNITS OR NEW INCENTIVES SHALL VEST ON DECEMBER 31, 2015, AND
IF, FOLLOWING A CHANGE IN CONTROL, GRANTEE SHALL HAVE PROVIDED CONTINUOUS
SERVICE THROUGH DECEMBER 31, 2016, THEN, WHETHER OR NOT THE PERFORMANCE
OBJECTIVES SET FORTH IN EXHIBIT A HAVE BEEN MET, 100% OF THE RESTRICTED STOCK
UNITS OR NEW INCENTIVES SHALL VEST ON DECEMBER 31, 2016.


(C)           FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE
MEANINGS SET FORTH BELOW:


(I)            “CAUSE” MEANS, WITH RESPECT TO A GRANTEE’S CONTINUOUS SERVICE,
THE TERMINATION BY THE COMPANY OF SUCH CONTINUOUS SERVICE FOR ANY OF THE
FOLLOWING REASONS: (A) THE CONTINUED, UNREASONABLE REFUSAL OR OMISSION BY THE
GRANTEE TO PERFORM ANY MATERIAL DUTIES REQUIRED OF HIM BY THE COMPANY IF SUCH
DUTIES ARE CONSISTENT WITH DUTIES CUSTOMARY FOR THE POSITION HELD WITH THE
COMPANY; (B) ANY MATERIAL ACT OR OMISSION BY THE GRANTEE INVOLVING MALFEASANCE
OR GROSS NEGLIGENCE IN THE PERFORMANCE OF GRANTEE’S DUTIES TO, OR MATERIAL
DEVIATION FROM ANY OF THE POLICIES OR DIRECTIVES OF, THE COMPANY; (C) CONDUCT ON
THE PART OF GRANTEE WHICH CONSTITUTES THE BREACH OF ANY STATUTORY OR COMMON LAW
DUTY OF LOYALTY TO THE COMPANY; INCLUDING THE UNAUTHORIZED DISCLOSURE OF
MATERIAL CONFIDENTIAL INFORMATION OR TRADE SECRETS OF THE COMPANY; OR (D) ANY
ILLEGAL ACT BY GRANTEE WHICH MATERIALLY AND ADVERSELY AFFECTS THE BUSINESS OF
THE COMPANY OR ANY FELONY COMMITTED BY GRANTEE, AS EVIDENCED BY CONVICTION
THEREOF, PROVIDED THAT THE COMPANY MAY SUSPEND GRANTEE WITH PAY WHILE ANY
ALLEGATION OF SUCH ILLEGAL OR FELONIOUS ACT IS INVESTIGATED.  IN THE EVENT THAT
THE GRANTEE

3


--------------------------------------------------------------------------------



IS A PARTY TO AN EMPLOYMENT AGREEMENT OR OTHER SIMILAR AGREEMENT WITH THE
COMPANY OR ANY AFFILIATE THAT DEFINES A TERMINATION ON ACCOUNT OF “CAUSE” (OR A
TERM HAVING SIMILAR MEANING), SUCH DEFINITION SHALL APPLY AS THE DEFINITION OF A
TERMINATION ON ACCOUNT OF “CAUSE” FOR PURPOSES HEREOF, BUT ONLY TO THE EXTENT
THAT SUCH DEFINITION PROVIDES THE GRANTEE WITH GREATER RIGHTS.  A TERMINATION ON
ACCOUNT OF CAUSE SHALL BE COMMUNICATED BY WRITTEN NOTICE TO THE GRANTEE, AND
SHALL BE DEEMED TO OCCUR ON THE DATE SUCH NOTICE IS DELIVERED TO THE GRANTEE.


(II)           “CONSTRUCTIVE TERMINATION” SHALL MEAN A TERMINATION OF EMPLOYMENT
BY GRANTEE WITHIN SIXTY (60) DAYS FOLLOWING THE OCCURRENCE OF ANY ONE OR MORE OF
THE FOLLOWING EVENTS WITHOUT THE GRANTEE’S WRITTEN CONSENT (I) ANY REDUCTION IN
POSITION, TITLE, OVERALL RESPONSIBILITIES, LEVEL OF AUTHORITY, LEVEL OF
REPORTING, BASE COMPENSATION, ANNUAL INCENTIVE COMPENSATION OPPORTUNITY,
AGGREGATE EMPLOYEE BENEFITS OR (II) A REQUEST THAT GRANTEE’S LOCATION OF
EMPLOYMENT BE RELOCATED BY MORE THAN FIFTY (50) MILES.  IN THE EVENT THAT THE
GRANTEE IS A PARTY TO AN EMPLOYMENT AGREEMENT OR OTHER SIMILAR AGREEMENT WITH
THE COMPANY OR ANY AFFILIATE (OR A SUCCESSOR ENTITY) THAT DEFINES A TERMINATION
ON ACCOUNT OF “CONSTRUCTIVE TERMINATION,” “GOOD REASON” OR “BREACH OF AGREEMENT”
(OR A TERM HAVING A SIMILAR MEANING), SUCH DEFINITION SHALL APPLY AS THE
DEFINITION OF “CONSTRUCTIVE TERMINATION” FOR PURPOSES HEREOF IN LIEU OF THE
FOREGOING, BUT ONLY TO THE EXTENT THAT SUCH DEFINITION PROVIDES THE GRANTEE WITH
GREATER RIGHTS.  A CONSTRUCTIVE TERMINATION SHALL BE COMMUNICATED BY WRITTEN
NOTICE TO THE COMMITTEE, AND SHALL BE DEEMED TO OCCUR ON THE DATE SUCH NOTICE IS
DELIVERED TO THE COMMITTEE, UNLESS THE CIRCUMSTANCES GIVING RISE TO THE
CONSTRUCTIVE TERMINATION ARE CURED WITHIN FIVE (5) DAYS OF SUCH NOTICE.


(III)          “CONTINUING DIRECTOR” MEANS ANY MEMBER OF THE BOARD OF DIRECTORS
OF THE COMPANY WHO WAS A MEMBER OF THE BOARD PRIOR TO THE ADOPTION OF THE PLAN,
AND ANY PERSON WHO IS SUBSEQUENTLY ELECTED TO THE BOARD IF SUCH PERSON IS
RECOMMENDED OR APPROVED BY A MAJORITY OF THE CONTINUING DIRECTORS.


4.             FORFEITURE OR EARLY VESTING UPON TERMINATION OF EMPLOYMENT.


(A)           TERMINATION OF EMPLOYMENT GENERALLY.  IF, PRIOR TO VESTING OF THE
RESTRICTED STOCK UNITS PURSUANT TO SECTION 2 OR 3, GRANTEE CEASES TO BE AN
EMPLOYEE OF THE COMPANY, OR CEASES TO SERVE ON THE BOARD OF DIRECTORS OF THE
COMPANY, FOR ANY REASON (VOLUNTARY OR INVOLUNTARY) OTHER THAN DEATH OR PERMANENT
LONG-TERM DISABILITY, THEN GRANTEE’S RIGHTS TO ALL OF THE UNVESTED RESTRICTED
STOCK UNITS SHALL BE IMMEDIATELY AND IRREVOCABLY FORFEITED, INCLUDING THE RIGHT
TO RECEIVE ANY ADDITIONAL RESTRICTED STOCK UNITS.


(B)           DEATH OR DISABILITY.  IF GRANTEE DIES WHILE EMPLOYED BY THE
COMPANY OR ITS SUBSIDIARIES, OR IF GRANTEE’S EMPLOYMENT BY THE COMPANY OR ITS
SUBSIDIARIES IS TERMINATED DUE TO GRANTEE’S FAILURE TO RETURN TO WORK AS THE
RESULT OF GRANTEE’S DISABILITY (AS DEFINED IN THE PLAN), THEN ALL UNVESTED
RESTRICTED STOCK UNITS SHALL BECOME IMMEDIATELY VESTED, AND THE RESTRICTIONS
WITH RESPECT TO ALL OF THE RESTRICTED STOCK UNITS SHALL LAPSE, AS OF THE DATE OF
SUCH DISABILITY OR DEATH.  NO TRANSFER BY WILL OR THE APPLICABLE LAWS OF DESCENT
AND DISTRIBUTION OF ANY RESTRICTED STOCK UNITS THAT VEST BY REASON OF GRANTEE’S
DEATH SHALL BE EFFECTIVE TO BIND THE COMPANY UNLESS THE COMMITTEE SHALL HAVE
BEEN FURNISHED WITH WRITTEN NOTICE OF SUCH TRANSFER AND A COPY OF THE WILL OR
SUCH OTHER EVIDENCE AS THE COMMITTEE MAY DEEM NECESSARY TO ESTABLISH THE
VALIDITY OF THE TRANSFER.


5.             RESTRICTION ON TRANSFER.  THE RESTRICTED STOCK UNITS AND ANY
RIGHTS UNDER THIS AWARD MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF BY GRANTEE OTHERWISE THAN BY WILL OR BY
THE LAWS OF DESCENT AND DISTRIBUTION, AND ANY SUCH PURPORTED SALE,

4


--------------------------------------------------------------------------------



ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION SHALL BE VOID
AND UNENFORCEABLE AGAINST THE COMPANY.  NOTWITHSTANDING THE FOREGOING, GRANTEE
MAY, IN THE MANNER ESTABLISHED BY THE COMMITTEE, DESIGNATE A BENEFICIARY OR
BENEFICIARIES TO EXERCISE THE RIGHTS OF GRANTEE AND RECEIVE ANY PROPERTY
DISTRIBUTABLE WITH RESPECT TO THE RESTRICTED STOCK UNITS UPON THE DEATH OF
GRANTEE.


6.             ADJUSTMENTS TO RESTRICTED STOCK UNITS.  UPON OR IN CONTEMPLATION
OF ANY RECLASSIFICATION, RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK SPLIT OR
STOCK DIVIDEND; ANY MERGER, COMBINATION, CONSOLIDATION OR OTHER REORGANIZATION;
ANY SPLIT-UP, SPIN-OFF, OR SIMILAR EXTRAORDINARY DIVIDEND DISTRIBUTION IN
RESPECT OF THE COMMON STOCK (WHETHER IN THE FORM OF SECURITIES OR PROPERTY); ANY
EXCHANGE OF COMMON STOCK OR OTHER SECURITIES OF THE COMPANY, OR ANY SIMILAR,
UNUSUAL OR EXTRAORDINARY CORPORATE TRANSACTION IN RESPECT OF THE COMMON STOCK;
OR A SALE OF SUBSTANTIALLY ALL THE ASSETS OF THE COMPANY AS AN ENTIRETY; THEN
THE COMPANY SHALL, IN SUCH MANNER, MAKE APPROPRIATE ADJUSTMENTS IN THE NUMBER OF
RESTRICTED STOCK UNITS SUBJECT TO THIS AGREEMENT AND THE NUMBER AND KIND OF
SECURITIES THAT MAY BE ISSUED IN RESPECT OF SUCH UNITS, AS PROVIDED IN SECTION
15 OF THE PLAN.


7.             INCOME TAX MATTERS.


(A)           IN ORDER TO COMPLY WITH ALL APPLICABLE FEDERAL OR STATE INCOME TAX
LAWS OR REGULATIONS, THE COMPANY MAY TAKE SUCH ACTION AS IT DEEMS APPROPRIATE TO
ENSURE THAT ALL APPLICABLE FEDERAL OR STATE PAYROLL, WITHHOLDING, INCOME OR
OTHER TAXES, WHICH ARE THE SOLE AND ABSOLUTE RESPONSIBILITY OF GRANTEE, ARE
WITHHELD OR COLLECTED FROM GRANTEE.


(B)           THE COMPANY SHALL REASONABLY DETERMINE THE AMOUNT OF ANY FEDERAL,
STATE, LOCAL OR OTHER INCOME, EMPLOYMENT, OR OTHER TAXES WHICH THE COMPANY OR
ANY OF ITS AFFILIATES MAY REASONABLY BE OBLIGATED TO WITHHOLD WITH RESPECT TO
THE GRANT, VESTING, OR OTHER EVENT WITH RESPECT TO THE RESTRICTED STOCK UNITS. 
THE COMPANY MAY, IN ITS SOLE DISCRETION, WITHHOLD A SUFFICIENT NUMBER OF SHARES
OF COMMON STOCK IN CONNECTION WITH THE VESTING OF THE RESTRICTED STOCK UNITS AT
THE FAIR MARKET VALUE (AS DEFINED IN THE PLAN) OF THE COMMON STOCK (DETERMINED
AS OF THE DATE OF MEASUREMENT OF THE AMOUNT OF INCOME SUBJECT TO SUCH
WITHHOLDING) TO SATISFY THE MINIMUM AMOUNT OF ANY SUCH WITHHOLDING OBLIGATIONS
THAT ARISE WITH RESPECT TO THE VESTING OF SUCH RESTRICTED STOCK UNITS.  THE
COMPANY MAY TAKE SUCH ACTION(S) WITHOUT NOTICE TO THE GRANTEE, AND THE GRANTEE
SHALL HAVE NO DISCRETION AS TO THE SATISFACTION OF TAX WITHHOLDING OBLIGATIONS
IN SUCH MANNER.  IF, HOWEVER, ANY WITHHOLDING EVENT OCCURS WITH RESPECT TO THE
RESTRICTED STOCK UNITS OTHER THAN UPON THE VESTING OF SUCH UNITS, OR IF THE
COMPANY FOR ANY REASON DOES NOT SATISFY THE WITHHOLDING OBLIGATIONS WITH RESPECT
TO THE VESTING OF THE UNITS AS PROVIDED ABOVE IN THIS SECTION 7(B), THE COMPANY
SHALL BE ENTITLED TO REQUIRE A CASH PAYMENT BY OR ON BEHALF OF THE GRANTEE
AND/OR TO DEDUCT FROM OTHER COMPENSATION PAYABLE TO THE GRANTEE THE MINIMUM
AMOUNT OF ANY SUCH WITHHOLDING OBLIGATIONS.


(C)           THE RESTRICTED STOCK UNIT AWARD EVIDENCED BY THIS AGREEMENT, AND
THE ISSUANCE OF SHARES OF COMMON STOCK TO THE GRANTEE IN SETTLEMENT OF VESTED
UNITS, IS INTENDED TO BE TAXED UNDER THE PROVISIONS OF SECTION 83 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AND IS NOT INTENDED TO
PROVIDE AND DOES NOT PROVIDE FOR THE DEFERRAL OF COMPENSATION WITHIN THE MEANING
OF SECTION 409A(D) OF THE CODE.  THEREFORE, THE COMPANY INTENDS TO REPORT AS
INCLUDIBLE IN THE GRANTEE’S GROSS INCOME FOR ANY TAXABLE YEAR AN AMOUNT EQUAL TO
THE FAIR MARKET VALUE OF THE SHARES OF COMMON STOCK COVERED BY THE UNITS THAT
VEST (IF ANY) DURING SUCH TAXABLE YEAR, DETERMINED AS OF THE DATE SUCH UNITS
VEST.  IN FURTHERANCE OF THIS INTENDED TAX TREATMENT, ALL VESTED UNITS SHALL BE
AUTOMATICALLY SETTLED AND PAYMENT TO THE GRANTEE SHALL BE MADE AS PROVIDED IN
SECTION 1(C) HEREOF, BUT IN NO EVENT LATER THAN MARCH 15TH OF THE YEAR FOLLOWING
THE CALENDAR YEAR IN WHICH SUCH UNITS VEST.  THE GRANTEE SHALL HAVE NO POWER TO
AFFECT THE TIMING OF SUCH SETTLEMENT OR PAYMENT.  THE

5


--------------------------------------------------------------------------------



COMPANY RESERVES THE RIGHT TO AMEND THIS AGREEMENT, WITHOUT THE GRANTEE’S
CONSENT, TO THE EXTENT IT REASONABLY DETERMINES FROM TIME TO TIME THAT SUCH
AMENDMENT IS NECESSARY IN ORDER TO ACHIEVE THE PURPOSES OF THIS SECTION.


8.             COMPLIANCE WITH LAWS.  THE AWARD AND THE OFFER, ISSUANCE AND
DELIVERY OF SECURITIES UNDER THIS AGREEMENT ARE SUBJECT TO COMPLIANCE WITH ALL
APPLICABLE FEDERAL AND STATE LAWS, RULES AND REGULATIONS (INCLUDING BUT NOT
LIMITED TO STATE AND FEDERAL SECURITIES LAWS) AND TO SUCH APPROVALS BY ANY
LISTING, REGULATORY OR GOVERNMENTAL AUTHORITY AS MAY, IN THE OPINION OF COUNSEL
FOR THE COMPANY, BE NECESSARY OR ADVISABLE IN CONNECTION THEREWITH.  THE GRANTEE
WILL, IF REQUESTED BY THE COMPANY, PROVIDE SUCH ASSURANCES AND REPRESENTATIONS
TO THE COMPANY AS THE COMPANY MAY DEEM NECESSARY OR DESIRABLE TO ASSURE
COMPLIANCE WITH ALL APPLICABLE LEGAL REQUIREMENTS.  THE COMPANY WILL CAUSE SUCH
ACTION TO BE TAKEN, AND SUCH FILINGS TO BE MADE, SO THAT THE GRANT HEREUNDER
SHALL COMPLY WITH THE RULES OF THE NASDAQ STOCK MARKET OR THE PRINCIPAL STOCK
EXCHANGE ON WHICH SHARES OF THE COMPANY’S COMMON STOCK ARE THEN LISTED FOR
TRADING.


9.             NO AGREEMENT TO EMPLOY. NOTHING IN THIS AGREEMENT SHALL AFFECT
ANY RIGHT WITH RESPECT TO CONTINUANCE OF EMPLOYMENT BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES.  THE RIGHT OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO TERMINATE
AT WILL THE GRANTEE’S EMPLOYMENT AT ANY TIME (WHETHER BY DISMISSAL, DISCHARGE OR
OTHERWISE), WITH OR WITHOUT CAUSE, IS SPECIFICALLY RESERVED, SUBJECT TO ANY
OTHER WRITTEN EMPLOYMENT AGREEMENT TO WHICH THE COMPANY AND GRANTEE MAY BE A
PARTY.


10.           ENTIRE AGREEMENT.  THIS AGREEMENT AND THE PLAN CONSTITUTE THE
ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ALL PRIOR OR CONTEMPORANEOUS WRITTEN OR ORAL AGREEMENTS AND
UNDERSTANDINGS OF THE PARTIES, EITHER EXPRESS OR IMPLIED.


11.           CONFLICT OF PROVISIONS.  THE TERMS CONTAINED IN THE PLAN ARE
INCORPORATED INTO AND MADE A PART OF THIS AGREEMENT AND THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE PLAN.  IN THE EVENT OF ANY
ACTUAL OR ALLEGED CONFLICT BETWEEN THE PROVISIONS OF THE PLAN AND THE PROVISIONS
OF THIS AGREEMENT, THE PROVISIONS OF THE PLAN SHALL BE CONTROLLING AND
DETERMINATIVE.


12.           ASSIGNMENT.  GRANTEE SHALL HAVE NO RIGHT, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY, TO (I) SELL, ASSIGN, MORTGAGE, PLEDGE OR
OTHERWISE TRANSFER ANY INTEREST OR RIGHT CREATED HEREBY, OR (II) DELEGATE HIS OR
HER DUTIES OR OBLIGATIONS UNDER THIS AGREEMENT.  THIS AGREEMENT IS MADE SOLELY
FOR THE BENEFIT OF THE PARTIES HERETO, AND NO OTHER PERSON, PARTNERSHIP,
ASSOCIATION OR CORPORATION SHALL ACQUIRE OR HAVE ANY RIGHT UNDER OR BY VIRTUE OF
THIS AGREEMENT.


13.           “MARKET STAND-OFF” AGREEMENT.  GRANTEE AGREES THAT, IF REQUESTED
BY THE COMPANY OR THE MANAGING UNDERWRITER OF ANY PROPOSED PUBLIC OFFERING OF
THE COMPANY’S SECURITIES (INCLUDING ANY ACQUISITION TRANSACTION WHERE COMPANY
SECURITIES WILL BE USED AS ALL OR PART OF THE PURCHASE PRICE), GRANTEE WILL NOT
SELL OR OTHERWISE TRANSFER OR DISPOSE OF ANY SHARES OF COMMON STOCK HELD BY
GRANTEE WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY OR SUCH UNDERWRITER, AS
THE CASE MAY BE, DURING SUCH PERIOD OF TIME, NOT TO EXCEED 180 DAYS FOLLOWING
THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT FILED BY THE COMPANY WITH
RESPECT TO SUCH OFFERING, AS THE COMPANY OR THE UNDERWRITER MAY SPECIFY.

6


--------------------------------------------------------------------------------



14.           SEVERABILITY.  SHOULD ANY PROVISION OR PORTION OF THIS AGREEMENT
BE HELD TO BE UNENFORCEABLE OR INVALID FOR ANY REASON, THE REMAINING PROVISIONS
AND PORTIONS OF THIS AGREEMENT SHALL BE UNAFFECTED BY SUCH HOLDING.


15.           NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN AND EFFECTIVE (I) WHEN DELIVERED BY HAND,
(II) WHEN OTHERWISE DELIVERED AGAINST RECEIPT THEREFOR, OR (III) THREE (3)
BUSINESS DAYS AFTER BEING MAILED IF SENT BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED.  ANY NOTICE SHALL BE ADDRESSED TO THE
PARTIES AS FOLLOWS OR AT SUCH OTHER ADDRESS AS A PARTY MAY DESIGNATE BY NOTICE
GIVEN TO THE OTHER PARTY IN THE MANNER SET FORTH HEREIN:


(A)           IF TO THE COMPANY:

Deckers Outdoor Corporation

495-A South Fairview Avenue

Goleta, California  93117

Attention:  Chief Financial Officer


(B)           IF TO THE GRANTEE, AT THE ADDRESS SHOWN ON THE SIGNATURE PAGE OF
THIS AGREEMENT OR AT HIS MOST RECENT ADDRESS AS SHOWN IN THE EMPLOYMENT OR STOCK
RECORDS OF THE COMPANY.


16.           APPLICABLE LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REFERENCE TO CHOICE OF LAW
PRINCIPLES, AS TO ALL MATTERS, INCLUDING, BUT NOT LIMITED TO, MATTERS OF
VALIDITY, CONSTRUCTION, EFFECT OR PERFORMANCE.


17.           NUMBER AND GENDER.  WHERE THE CONTEXT REQUIRES, THE SINGULAR SHALL
INCLUDE THE PLURAL, THE PLURAL SHALL INCLUDE THE SINGULAR, AND ANY GENDER SHALL
INCLUDE ALL OTHER GENDERS.


18.           SECTION HEADINGS.  THE SECTION HEADINGS OF, AND TITLES OF
PARAGRAPHS AND SUBPARAGRAPHS CONTAINED IN, THIS AGREEMENT ARE FOR THE PURPOSE OF
CONVENIENCE ONLY, AND THEY NEITHER FORM A PART OF THIS AGREEMENT NOR ARE THEY TO
BE USED IN THE CONSTRUCTION OR INTERPRETATION THEREOF.


19.           MODIFICATIONS.  THIS AGREEMENT MAY NOT BE AMENDED, MODIFIED OR
CHANGED (IN WHOLE OR IN PART), EXCEPT BY A WRITTEN AGREEMENT EXPRESSLY REFERRING
TO THIS AGREEMENT, WHICH AGREEMENT IS EXECUTED BY BOTH OF THE PARTIES HERETO. 
NOTWITHSTANDING THE FOREGOING, AMENDMENTS MADE PURSUANT TO SECTION 7(B) HEREOF
MAY BE EFFECTUATED SOLELY BY THE COMPANY.


20.           WAIVER.  NEITHER THE FAILURE NOR ANY DELAY ON THE PART OF A PARTY
TO EXERCISE ANY RIGHT, REMEDY, POWER OR PRIVILEGE UNDER THIS AGREEMENT SHALL
OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
RIGHT, REMEDY, POWER OR PRIVILEGE PRECLUDE ANY OTHER OR FURTHER EXERCISE OF THE
SAME OR OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE, NOR SHALL ANY WAIVER OF ANY
RIGHT, REMEDY, POWER OR PRIVILEGE WITH RESPECT TO ANY OCCURRENCE BE CONSTRUED AS
A WAIVER OF SUCH RIGHT, REMEDY, POWER OR PRIVILEGE WITH RESPECT TO ANY OTHER
OCCURRENCE.  NO WAIVER SHALL BE EFFECTIVE UNLESS IT IS IN WRITING AND IS SIGNED
BY THE PARTY ASSERTED TO HAVE GRANTED SUCH WAIVER.


21.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AGREEMENT AND ANY
PARTY HERETO MAY EXECUTE THIS AGREEMENT BY SIGNING ANY SUCH COUNTERPART.  THIS
AGREEMENT SHALL BE BINDING UPON GRANTEE AND THE

7


--------------------------------------------------------------------------------



COMPANY AT SUCH TIME AS THE AGREEMENT, IN COUNTERPART OR OTHERWISE, IS EXECUTED
BY GRANTEE AND THE COMPANY.

[Signature Page Follows]

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Unit
Award Agreement as of the date first above written.

THE COMPANY:

 

GRANTEE:

 

 

 

DECKERS OUTDOOR CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

(Print Name)

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 


--------------------------------------------------------------------------------